Citation Nr: 1814292	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  11-14 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right knee traumatic arthritis, status post meniscectomy, status post proximal right tibia fracture.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of left knee with limitation of motion associated with right knee traumatic arthritis, status post meniscectomy, status post proximal right tibia fracture.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board remanded this matter in June 2017 for additional development.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

I.  Evaluation of Right Knee and Left Knee

The Veteran underwent a VA examination of the knees in October 2017.  The examiner noted the Veteran's report of bilateral knee flare-ups characterized by difficulty in walking, standing, prolonged sitting, use of stairs, kneeling, and squatting due to pain.  When asked whether the Veteran's flare-ups significantly limit functional ability, the examiner stated that she was unable to comment as to additional loss of range of motion, fatigue, pain, weakness, or incoordination during flare-ups without resorting to mere speculation.  No explanation was given for this opinion.  It was also noted that the Veteran was not experiencing a flare-up on the day of the examination.

With respect to any additional functional loss during flare-ups of musculoskeletal disability, a VA examiner should offer a flare-up opinion based on estimates derived from information procured from relevant sources, including lay (non-expert) statements.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  On remand, the AOJ should obtain a new VA examination for evaluation of the Veteran's bilateral knees, including assessments of any functional loss during flare-ups and upon repetitive motion.

II.  TDIU

The issue of entitlement to TDIU is inextricably intertwined with the remanded knee issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the Board will also remand the TDIU issue.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding VA or private treatment records relating to the remanded issues.  All records/responses received must be associated with the electronic claims file.

2. Schedule the Veteran for an examination to determine the current nature and severity of his bilateral knee disability.  The claims file should be made available to, and be reviewed by, the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all right and left knee pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The examiner should also offer an opinion as to the impact the Veteran's knee disabilities have on his ability to perform the physical acts necessary for employment.

3. Review the claims file to ensure that the requested development is completed to the extent possible, and arrange for any additional needed development.  Then readjudicate the remanded issues.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case, and provide the Veteran with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




